     Case 6:20-cv-01083-ADA Document 28-1 Filed 07/26/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A
BRAZOS LICENSING AND
DEVELOPMENT,                         Civil Action No. 6:20-cv-1083-ADA

                                     JURY TRIAL DEMANDED
     Plaintiff,

     v.

ARISTA NETWORKS, INC.,

     Defendant.


DECLARATION OF AMIT MAKKER IN SUPPORT OF ARISTA NETWORKS, INC.’S
              OPENING CLAIM CONSTRUCTION BRIEF
          Case 6:20-cv-01083-ADA Document 28-1 Filed 07/26/21 Page 2 of 3




I, Amit Makker, declare as follows:

         1.    I am an active member of the State Bar of California, a member in good standing

of the Bar of this Court, an associate at Latham & Watkins LLP, and counsel for Arista Networks,

Inc. in the above-titled action. I make this declaration in support of Arista Networks, Inc.’s

Opening Claim Construction Brief. I have personal, first-hand knowledge of the matters set forth

below and, if called as a witness, I could and would testify competently thereto.

         2.    Attached hereto as Exhibit 1 is a true and correct copy of excerpts from the file

history of U.S. Patent No. 9,450,884.

         3.    Attached hereto as Exhibit 2 is a true and correct copy of excerpts from Modern

Dictionary of Electronics, Seventh Edition (1999), produced at ARISTA_WSOU_0010631.

         4.    Attached hereto as Exhibit 3 is a true and correct copy of excerpts from IEEE 100

The Authoritative Dictionary of IEEE Standards Terms, Seventh Edition (2000), produced at

ARISTA_WSOU_0010636.

         5.    Attached hereto as Exhibit 4 is a true and correct copy of excerpts from Data &

Telecommunications Dictionary (1999), produced at ARISTA_WSOU_0010936.

         6.    Attached hereto as Exhibit 5 is a true and correct copy of excerpts from Microsoft

Computer Dictionary, Fourth Edition (1999), produced at ARISTA_WSOU_0010940.

         7.    Attached hereto as Exhibit 6 is a true and correct copy of excerpts from Newton’s

Telecom Dictionary, 23rd Edition (2007), produced at ARISTA_WSOU_0010944.

         8.    Attached hereto as Exhibit 7 is a true and correct copy of excerpts from a document

titled   Implementing   Broadband       Aggregation   on   Cisco   10000   Series,   produced   at

ARISTA_WSOU_0010642.




                                                 1
        Case 6:20-cv-01083-ADA Document 28-1 Filed 07/26/21 Page 3 of 3




       9.      Attached hereto as Exhibit 8 is a true and correct copy of excerpts from a document

titled HP 9000 rp8420 Server User Service Guide, produced at ARISTA_WSOU_0010948.

       10.     Attached hereto as Exhibit 9 is a true and correct copy of a document titled

BladeCenter chassis management, produced at WSOU-ARISTA00001296.

       11.     Attached hereto as Exhibit 10 is a true and correct copy of a document titled ATCA

Server Systems for Telecommunications Services, produced at WSOU-ARISTA00001317.

       12.     Attached hereto as Exhibit 11 is a true and correct copy of excerpts from the file

history of U.S. Patent No. 8,472,447.



I declare under penalty of perjury of the laws of the United States that the foregoing is true and

correct. Executed in Oakland, California on July 26, 2021.



 Dated: July 26, 2021                                Respectfully submitted,

                                                     /s/ Amit Makker

                                                     Amit Makker (pro hac vice)
                                                     LATHAM & WATKINS, LLP
                                                     505 Montgomery Street, Suite 2000
                                                     San Francisco, CA 94111
                                                     Tel: (415) 391-0600
                                                     Fax: (415) 395-8095
                                                     Amit.Makker@lw.com

                                                     Attorney for Defendant
                                                     Arista Networks, Inc.




                                                 2
